PLATT, District Judge.
The only question decided.by the referee is stated by him as follows:
, “Does the trustee of a bankrupt in the state of Connecticut take absolute title to property in possession of the bankrupt at the time of the adjudication, said property having been delivered to said bankrupt, by the vendor thereof tinder a conditional sale agreement, which provided that the title should remain in the vendor until the price agreed upon should be fully paid, which contract was never executed and. recorded as prescribed by the statutes of Connecticut?”,
Let me add only a word to. his memorandum, -which succinctly states the reason for his decision. Connecticut was perhaps the first of the states in which it was made plain by law that a trader could not make a parade of property belonging to some one else in such a manner as to bolster up.his credit.and give him a rating in the business world to which he was not entitled. Gen. St. §§ 4864 and 4865, as construed by our highest court, are bbviously finger marks pointing in that direction.
A petition asking for- an adjudication in bankruptcy is, as I have recently had occasion to say, in its essential nature an- equitable proceeding between the petitioner and his creditors. He states his misfortune, professes his honesty, presents his liabilities, offers up his property, and asks for a discharge from such portion of his debts as his property, equitably distributed, shall fail to pay. His creditors are *983called together and select, if they can agree, the person who shall take the property offered up and administer upon it. The trustee takes such property as the bankrupt, before adjudication, could have transferred, or which his creditors might have taken in satisfaction of their debts. Section 70a (5), Bankruptcy Act (Act July 1, 1898, c. 541, 30, Stat. 565 [U. S. Comp. St. 1901, p. 3451]). The slicing machine here in dispute plainly comes within that kind of property.
York Manufacturing Co. v. Cassell, etc., 201 U. S. 344, 26 Sup. Ct. 481, 50 L. Ed. 782, at first blush brightens the petitioner’s prospects; but upon closer examination it will be seen that the Ohio statute about conditional sales had not been interpreted by the Ohio court, and therefore the Supreme Court exercised its manifest right to decide the question of local law, and came to the conclusion that the condition would only be void as to such creditors as had “fastened upon the property” by specific liens prior to the filing of the conditional contract. “As to creditors who had no such lien, being general creditors only, the statute does not avoid the sale, which is good between the parties to the contract.” Page 351 of 201 U. S., page 484 of 26 Sup. Ct. (50 L. Ed. 782).
Our Supreme Court has interpreted our local law in a manner which leaves no standing ground for the petitioner. In re Wilcox & Howe Co., 70 Conn. 220, 39 Atl. 163.
The decision of the referee is affirmed.